TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00649-CV



                                    Patricia Perez, Appellant

                                                 v.

                             Salt Financial Services, LLC, Appellee


            FROM THE COUNTY COURT OF LAW NO. 1 OF TRAVIS COUNTY
       NO. C-1-CV-14-004318, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On December 9, 2014, the Clerk of this Court sent notice to appellant Patricia Perez

that her brief was due on December 4, 2014, and was overdue, and that if she failed to file a brief,

this Court would dismiss her appeal for want of prosecution. The Clerk also notified Perez that her

appeal would be dismissed for want of prosecution if she did not respond to this Court by

December 19, 2014. To date, Perez has not responded to this Court’s notice and has not filed a brief.

Accordingly, we dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b), (c).
                                    __________________________________________

                                    Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed for Want of Prosecution

Filed: January 28, 2015




                                              2